PER CURIAM.
The appellant contends that the trial court erred in enforcing an express agreement not to seek modification unless agreed to in writing. We find no error and affirm upon the authority of Bassett v. Bassett, 464 So.2d 1203 (Fla. 3d DCA 1984) and Pusey v. Pusey, 386 So.2d 269 (Fla. 3d DCA 1980).
The appellee cross-appeals an order of the trial court summarily denying him attorney’s fees when he successfully prevented modification. We concur and return the matter to the trial court for consideration of the financial resources of both parties and to exercise its discretion following the consideration of same. See Turner v. Turner, 383 So.2d 700 (Fla. 4th DCA), cert. denied, 392 So.2d 1381 (Fla.1980); Section 61.16 Florida Statutes (1985).
Therefore the order denying modification is affirmed; the order denying attorney’s fees is reversed and remanded for further consideration.1
Reversed and remanded with directions.

. Which shall include consideration of a fee for services rendered in connection with these appellate proceedings.